OPINION by
Judge Rogers,
Herman Foster seeks review of an order of the Department of Public Welfare entered May 6, 1981, following an evidentiary hearing conducted pursuant to a remand order of this court, denying his appeal from the Department’s determination that he is ineligible for benefits under the General Assistance (GA) *385program and sustaining t]ie -constitutional validity of a regulation of the Department found at 55 Pa. Code §183.64(e) (1), by which was established a $25 maximum limitation on work-related expenses deductible from gross income for the purpose of determining GA eligibility. Specifically, the Department held that the regulation challenged is consistent with the statutory authority of Section 5 of the Act of July 9, 1976, P.L. 993, 62 P.S. §432.12(a)1 and is a proper exercise of the Department’s authority to administer efficiently, economically, and appropriately the funds available for General Assistance. Poster here renews his challenge to the constitutionality of the $25 ceiling; arguing that he is, by its operation, denied equal protection of the laws. We affirm.
When this matter was previously before us, we held that the inadequacy of the evidentiary record precluded our review. The factual context is set forth in the opinion accompanying our earlier order, Foster v. Department of Public Welfare, 47 Pa. Commonwealth Ct. 441, 408 A.2d 216 (1979) (Foster I), and will not be repeated here in any detail. It suffices to note that the petitioner is trained and presently employed as a professional engineer and in 1977 he earned $11,352.00. His wife suffers from multiple sclerosis, a degenera*386tive disease of the central nervous system, and requires constant care of another person. In 1977 the petitioner’s work-related expenses, including $430 per month paid to persons who care for his wife while he was at work, were such that his income after payment of these expenses was less than the maximum monthly ■allowance for a two-person household in Philadelphia. Accordingly, the Fosters, who had been receiving GA benefits since 1972, received such benefits in the approximate amount of $191 per month in 1977.
In 1976, the Public Welfare .Code was amended and Section 432.12 referred to above was added. This provision changed the method of computation used for determining the available income of an employed applicant for General Assistance. Previously, all expenses attributable to the earning of income, including such expenses as those related to commuting, uniforms, and the care of resident dependents during working hours, were deductible without limit for the purpose of calculating the applicant’s available income and corresponding need for assistance. Section 432.12 placed a ceiling of $25 on the deductibility of these expenses. The Department implemented this provision by promulgating a regulation found at 55 Pa. Code, §183.64 (e)(1) which provides:
Expense deductions from earned income (GA). Expense deductions from earned income will be as follows:
(1) Personal and work expenses for other than self employment. The cost, not to exceed the total amount of $25, will be deducted from the earned income of each GA client 14 years of age or older for the following personal and work expenses attributable to the continued earning of such income:
(i) Expenses for transportation to and from employment.
*387(ii) Expense of care of children or a sick or disabled adnlt if no other sonnd plan can he made for their care.
In Jnne of 1977, the Philadelphia Connty Board of Assistance redetermined the Posters’ GA eligibility and found that although their financial circumstances were unaltered since last examined, by operation of the newly enacted deduction ceiling, the Posters’ excessive income disqualified them from the program. Because the petitioner’s expenses, and especially those related to the care of his wife, were not considered to the extent that they exceeded $25 a month, the Board calculated the Posters’ net monthly income to be $871, a figure far higher than the $247 maximum permitted. The petitioner appealed from the redetermination and was given a hearing at which ithe hearing examiner found that the Posters had been properly denied GA benefits. The petitioner then pursued his appeal to this Court resulting in our remand for a hearing at which “evidence bearing on the relationship of the limitation [$25] .to legitimate governmental interests may be shown.” Foster I, at 447, 408 A.2d at 219. Such evidence has been .submitted by the Department and has been certified to this Court. This evidence resolves the issue of the constitutionality of the contested regulation.
It must be emphasized that the Petitioner does not contend that the resources devoted to the care of his wife are other than “income . . . actually available for [his] current use” within the meaning of Subsection (c) of 62 P.S. §432.12. Cf. Watson v. Department of Public Welfare, 42 Pa. Commonwealth Ct. 181, 400 A.2d 669 (1979). Such a contention would be unavailing. See Department of Public Welfare v. Gilmore, 25 Pa. Commonwealth Ct. 406, 360 A.2d 846 (1976); Department of Public Welfare v. Ivy, 18 Pa. Commonwealth Ct. 348, 336 A.2d 435 (1975). Moreover, the *388Petitioner lias not brouglit to this Court's attention any authority which would require the Department to disregard a portion of an applicant’s .available income in determining eligibility for the GA program. No reason is given, therefore, why the legislature might not lawfully require that income expended on such work-related items as uniforms, commuting expenses, and care of resident dependents during working hours must be included in its entirety for the purpose of determining GA eligibility. The Petitioner’s burden is to establish that although such expenses might not be permitted to be deducted at all, a $25 ceiling on their deductibility offends the Constitution.
The Supreme Court in Department of Public Welfare v. Molyneaux, Pa. , 445 A.2d 730 (1982), has recently annunciated criteria for determining the constitutionality of this kind of legislation:
In the field of social welfare, the standard for testing the validity of congressional enactments establishing statutory classifications was enunciated in Flemming v. Nestor, 363 U.S. 603, 611, . . . (1970). “Particularly when we deal with a withholding of a noncontractual benefit under a social welfare program ... , we must recognize that the Due Process Clause can be thought to interpose a bar only if the state manifests a patently arbitrary classification, utterly lacking in rational justification. ’ ’
It was summed up in Weinberger v. Salfi, 422 U.S. 749, 777,... (1974):
[T]he question raised is not whether a statutory provision precisely filters out those, and only those who are in the factual position which generated the congressional concern reflected in the .statute. Such a rule would ban all prophylactic provisions. ... Nor is the question wheth*389er tlie provision, filters ont a substantial part of the class which caused congressional concern, or whether it filters out more members of the class than nonmembers. The question is whether Congress, its concern having been reasonably aroused by the possibility of an abuse which it legitimately desired to avoid, could rationally have concluded both that .a particular limitation or qualification would protect against its occurrence, and that ithe expense and other difficulties of individual determinations justified the inherent imprecision of a prophylactic rule.
In Dandridge v. Williams, 397 U.S. 471, 486-487 (1970) the U.S. Supreme Court rejected an equal protection challenge to regulations of the State of Maryland creating a family benefit ceiling within the Aid to Families With Dependent Children program, writing:
the Equal Protection Clause does not require that a State must choose between attacking every aspect of a problem or not attacking the problem at all. Lindsley v. Natural Carbonic Gras Co., 220 U.S. 61, 55 L.Ed. 369, 31 S.Ct. 337. It is enough that the State’s action be rationally based and free from invidious discrimination. The regulation before us meets that test.
We do not decide today that the Maryland regulation is wise, that it best fulfills the relevant social and economic objectives that Maryland might ideally espouse, or that a more just and humane system could not be devised. Conflicting claims of morality and intelligence are raised by opponents and proponents of almost every measure, certainly including the one before us. But the intractable economic, social, and even philosophical problems presented by *390public welfare assistance programs are not the business of this Court. The Constitution may impose certain procedural safeguards upon systems of welfare administration, Goldberg v. Kelly, 397 U.S. 254, 25 L.Ed. 2d 387, 90 S.Ct. 1011. But the Constitution does not empower this Court to second-guess state officials charged with the difficult responsibility of allocating limited public welfare funds among the myriad of potential recipients. (Citations omitted.)
In sum,
If the goals sought are legitimate, and .the classification adopted is rationally related to the achievement of those goals, then the action of [the legislature] is not so arbitrary as to violate the Due Process Clause of the Fifth Amendment.
Richardson v. Belcher, 404 U.S. 78, 84 (1971).
The Commonwealth asserts that the legislative purposes to be served by the $25 ceiling on deductions is the prevention of fraud and the facilitation of the goal of greater administrative efficiency with respect to this welfare program. Such goals are clearly legitimate. See Shapiro v. Thompson, 394 U.S. 618, 633-634 (1969); Weinberger v. Salfi, 422 U.S. 749 (1975).
Indeed, the substitution of standardized benefit calculations in the form of “flat grants,” for itemized and individualized calculations has been, in recent years, the obvious trend in welfare program administration in the Commonwealth.2 Documentary evidence submitted by the Department establishes that the leg*391islature lias expressed a continuing concern with welfare abuse and inefficiency and has been presented with information to the effect that itemized grant applications which must be scrutinized and verified on an individual basis by caseworkers are a cause of such evils. The Petitioner does n’ot quarrel with the Department’s contention that the $25 work expense deduction ceiling will have the effect of preventing fraud with respect to the amount of ¡such deductions and will facilitate administrative efficiency by decreasing the need for caseworker recalculation and verification.
The Petitioner’s principal contention is that not only must the $25 ceiling bear a rational relationship to the legitimate state goals discussed above but that the amount permitted to be deducted (here $25) must also bear a close relationship .to the amount actually expended by employed GA recipients in the earning of income. No authority is cited for the latter proposition. We conclude that the legislature, having determined to permit the deduction of some work-related expenses (although it could validly have prohibited any deduction from available income), need not permit the deduction of all such expenses. Moreover, on this issue, the Department has submitted substantial evidence to support the conclusion that the major work-related expense, transportation, averages for *392each welfare recipient' about $78 and that this amount closely approximates the total of the financial incentives provided to employed recipients by the regulations governing the GA program.3
Order affirmed.
Order
ANd Now, this 18th day of October, 1982, the order of the Department of Public Welfare dated May 6, 1981 is affirmed.

 The statutory provision is as follows:
In determining need for general assistance, the department shall take into consideration all income, excluding that amount equal to the expenses reasonably attributable to the earning of income up to twenty-five dollars ($25) per month, of ail members of the assistance unit who are fourteen years -of age or older. In addition to said work related expenses, the first .twenty dollars ($20) plus fifty percent of the next sixty dollars ($60) -shall be deducted from the gross monthly wages of each employed recipient of general assistance. The general assistance grant shall be computed on the remainder.
62 P.S. §432.12(a).


 The necessity and advisability of this trend is supported by two studies included in the evidence submitted by the Department. 8ee “A New Public Assistance Standard for Pennsylvania” by the Pennsylvania State University College of Human Development. *391Similarly, a 1975 Study commissioned by itbe Pennsylvania State Senate and conducted by tbe Pennsylvania Economy League contained tbe following recommendation:
That tbe Department continue its action to examine tbe feasibility and applicability of substituting a system of uniform flat grant awards for tbe present budget-component system, utilizing tbe recent study prepared for it by tbe College of Human Development of Pennsylvania State University, and taking into account current experience and experimentation of other states and tbe requirements and restrictions set forth by tbe Federal government and by recent court decisions.


 The figure alluded to is $73, the sum of the $25 deduction plus the $20 and $30 “disregards” contained in the penultimate sentence of 62 P.S. §432.12(a).